918 F.2d 955Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Henry PARRISH, Plaintiff-Appellant,v.POWHATAN RECEPTION & CLASSIFICATION CENTER, PRCC MedicalDepartment, Mrs. McNealey, Defendants-Appellees.Henry PARRISH, Plaintiff-Appellant,v.David A. WILLIAMS, Warden, Dr. Sarker, Defendants-Appellees.
Nos. 90-7363, 90-7364.
United States Court of Appeals, Fourth Circuit.
Submitted Sept. 28, 1990.Decided Nov. 21, 1990.

Appeals from the United States District Court for the Eastern District of Virginia, at Richmond.  James R. Spencer, District Judge.  (CA-90-188;  CA-90-225)
Henry Parrish, appellant pro se.
E.D.Va.
AFFIRMED.
Before MURNAGHAN, CHAPMAN and WILKINS, Circuit Judges.
PER CURIAM:


1
Henry Parrish appeals the district court's orders denying relief under 42 U.S.C. Sec. 1983.  Our review of the records and the district court's opinions discloses that these appeals are without merit.  Accordingly, we grant leave to proceed in forma pauperis and affirm the appeals on the reasoning of the district court.  Parrish v. Powhatan Reception, CA-90-188 (E.D.Va. July 30, 1990;  Parrish v. Williams, CA-90-225 (E.D.Va. Aug. 15, 1990).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
AFFIRMED,